§Celvr:a in

odum or cnlMlNAL APPEALS
.lAN 2 0 2@15

 

AFFloAvlT ` MCR 13 l 7-~ §5~. 4

Abei Acosta, Clerk

My name is Ms. Amber Maries_.Guarnelo l am over 18 years of age and l swear my statement
is true under penalty of perjury. `

l was not found about one month pregnant on February 24 or 27 2010, as l've stated in my
prior statement the police report that l've read the events are false.

l found out l was about one month pregnant was on February 14, 2010 when at the hospital.

l was not found pregnant on February 24 or__27,` 2010 at Ben Taub. ~ v

Mr. Garcia, Ms. Holly Johnson and Galveston Assistant District Attorney who'harassed and
threaten me. l\/ls. Rebecca Russel_l, Mr. Brandon Sims and the District Attorney that prosecuted
'~Thomas F|orence all knew 'l was no found pregnant on February 26 or 27, 2010`

at Ben Taub , but February 14, 2010. The District Attorney’s peoples Were mad | refuse to lie
for th‘em on Thomas F|orence and refuse to come to court on my own.

l\`/is. Ho|ly Johnson came ba_ck.to my house on}_j'anuanyg,lg,_ 2011to'-get my DNA»after she had
obtained Thomas and my baby’s D_NA on Jan`iuar_y 4_,5;§'_,2_0:11_;.;;, q » ' '

` il refuse to open the door for her to give hermy DNA:SheMc§alled my fmbther-ton"`t=he phone at

' work and told her l wouldn't open the door. l\/ls. Johnson told_me..if"didn’t open' the door and
. give it to her she Would have CPS take my chilcl. Mr. Johnson, Mr. Garcia and'the D.A. all kneW». ' “
~ that my child was born'on October 2-2, 2010 by my mother. l did notca|l them as they stated ‘

and told them l had my_baby.

i'm_not a victim and |'m not a complaining witness lon Thomas Florence as the~y:stated`§ ’ ~. ' ~ \

l was told by the owner“o.f the Children Center to_co!or.for`th_e video in -aicoloring book. 'Whe'n ' 1 '

w `"¢§we'go in her and Ms. H. Johnson kept bugging me, but l'~kept refusing:until they-got on- my

nerves, telling me What l needfto say»a'nd do. This video'w'as done after'l'had :my-baby not '

before. g .- `

Thomas wife kept harassing my mother.by phone and told us wh'enjm-y baby is born she was ,

"~'~bringing her and Thomas daughter down to Galveston to give DNA-. This was right before ' ,

Thomas was setup by his wife to be 'arrested. l told him his wife was no good and"'was talking ' - " . »~ ~
to l\/lr.. Garcia and them. H'e did not believe me until it Was days after when-he was arrested.

l ask that my affidavit be given to the.;Courts and reviewed.

Thanks,

uMAMOQ§

REVNALDO MART|NEZ

My Commission Expires
November 12, 2017